Citation Nr: 0511815	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-35 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as intestinal pain.

2.  Entitlement to service connection for a skin condition, 
excluding basal cell carcinoma.

3.  Entitlement to service connection for fungus of the feet 
and toes.

4.  Entitlement to an evaluation, in excess of 20 percent, 
for residuals of back trauma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1963 to September 1966 and from May 1967 to September 1970.  
The veteran also had service from September 1974 to January 
1986 in which discharge was under other than honorable 
conditions.  An October 1986 VA Administrative Decision has 
determined that the period of service from September 1974 to 
January 1986 is a bar to all VA benefits, and that the 
veteran is not entitled to health care benefits under Chapter 
17 of Title 38 USC for any disabilities determined to be 
service-connected for that period.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
February and April 2000 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran requested that the issues of evaluation for 
residuals of shell fragment wound of the left shoulder and 
evaluation of a left shoulder scar be withdrawn.  
Accordingly, these issues are withdrawn and no longer in 
appellate status before the Board.




FINDINGS OF FACT

1.  It is likely that gastroesophageal reflux disease is 
related to the veteran's honorable active service.

2.  It is likely that bronzing discoloration of both upper 
extremities and psoriasis is related to the veteran's 
honorable active service.

3.  Seborrheic dermatitis of the scalp is not related to 
active service.

4.  It is likely that fungus of the feet and toes are related 
to the veteran's honorable active service.

5.  The veteran's service-connected low back disability has 
been shown to be productive of a disability picture that more 
nearly approximates that of severe intervertebral disc 
syndrome with complaints of intermittent pain with some 
improvement with medication, objective evidence of muscle 
spasm and neuropathy, but with no limitation of motion.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
gastroesophageal reflux disease was incurred in honorable 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Resolving all reasonable doubt in the veteran's favor, 
bronzing discoloration of both upper extremities and 
psoriasis were incurred in honorable active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Seborrheic dermatitis of the scalp was not incurred in or 
aggravated by honorable active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  Resolving all reasonable doubt in the veteran's favor, 
fungus of the feet and toes were incurred in honorable active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  The criteria for the assignment of a 40 percent rating 
for the service-connected low back disability have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code 5293 (2002); 
Diagnostic Code 5293 (2003), Diagnostic Code 5293 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2003, the RO sent letters to the veteran advising 
him what evidence was required to substantiate his claims.  
The letters also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letters explained that 
VA would make reasonable efforts to help obtain evidence such 
as medical records, employment records or records from other 
Federal agencies.  While the April 2003 notice letters did 
not specifically advise the veteran to provide any evidence 
in his possession that pertains to his claim, he was informed 
to either send information describing addition evidence and 
to complete the enclosed VA Form 21-4142 authorizing VA to 
obtain medical evidence or furnish the evidence itself to VA.  
The Board finds that the veteran was sufficiently put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the rating actions 
were promulgated did the RO, in April 2003, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  
  
With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA medical 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claims.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Procedural History

In December 1970, the RO granted service connection for 
psychophysiological gastrointestinal reaction and superficial 
scars of the right hand, both knees, and left forearm.  In 
February 1987, the RO granted service connection for post-
traumatic stress disorder (PTSD) but denied service 
connection for muscle spasms in the shoulders, muscular low 
back pain and degenerative changes of L2-3, a stomach wound, 
and sarcoidosis.  In February 1989, the RO granted service 
connection for residuals of back trauma but denied service 
connection for muscle spasms of the shoulder, bilateral knee 
and leg condition, hiatal hernia, and carpal tunnel syndrome.  
In September 1991, the RO denied an increased rating for the 
veteran's service-connected back condition and PTSD.  

In August 1999 the RO received the veteran's claim for 
service connection for fungus on feet and toes, 
gastroenteritis claimed as intestinal pain, a skin condition, 
bilateral knee condition, a right shoulder condition, and 
carpal tunnel syndrome as well increased rating for residuals 
of back trauma and PTSD.  In February 2000, the RO denied 
reopening the claims for service connection for a bilateral 
knee condition, right shoulder condition, and carpal tunnel 
syndrome.  In addition, the RO denied service connection for 
fungus on feet and toes, gastroenteritis, a skin condition on 
the basis that the claims were not well grounded.  The 
decision regarding evaluation of residuals of back trauma and 
PTSD was deferred.  In April 2000, the RO continued the 
ratings for service-connected PTSD, residuals of back trauma, 
and residuals of shell fragment wound of the left shoulder.  

The veteran submitted a notice of disagreement in April 2001.

The claims were readjudicated under provision of the VCAA.  
In June 2003, the RO granted an increased rating for PTSD and 
residuals of back trauma.  The 30 percent disability 
evaluation assigned for PTSD was considered a full grant of 
the benefits sought as the veteran expressed that he was 
seeking a 30 percent evaluation for PTSD at the informal 
conference at the RO in February 2003.  

In September 2003, a statement of the case was issued for 
service connection for gastroesophageal reflux disease, 
claimed as intestinal pain, a skin condition, excluding basal 
cell carcinoma, and fungus of the feet and toes and for 
evaluation of residuals of back trauma, residuals of shell 
fragment wound of the left shoulder, and evaluation of a left 
shoulder scar.  In November 2003, the veteran's 
representative submitted VA Form 9.    

Currently, the veteran is service-connected for PTSD, 
residuals of shell fragment wound of the left shoulder, 
residuals of back trauma, irritable bowel syndrome, diabetes 
mellitus type II, degenerative joint disease and degenerative 
facet disease of the cervical spine with C7 radiculopathy, 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, small superficial scars of the right 
hand and both knees and left forearm, psychophysiological 
gastrointestinal reaction, left shoulder shell fragment scar, 
erectile dysfunction associated with PTSD, status post 
excision of basal cell carcinoma on left upper lip.  The 
veteran is also entitled to special monthly compensation for 
loss of use of a creative organ.



III.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Gastroesophageal Reflux Disease

The September 2003 statement of the case denied service 
connection on the basis that the evidence failed to 
affirmatively show the inception or aggravation of 
gastroesophageal reflux disease during the veteran's active 
duty prior to September 1974.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with gastroesophageal reflux 
disease.  Thus, medical evidence of a current disability is 
shown by the evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of gastroesophageal reflux disease during the 
veteran's honorable service.  However, the service medical 
records showed complaints of abdominal cramping in November 
1967 and abdominal cramping with diarrhea in April 1970.  

VA examination in November 1970 showed no abnormal findings 
of the digestive system on physical examination but a 
gastrointestinal consultation was recommended.  The November 
1970 gastrointestinal consultation report noted that the 
veteran reported a severe cramping type of pain at both sides 
of the navel which lasted for 1 to 4 hours, usually starting 
between 1 and 2 o'clock in the morning.  The veteran reported 
that after a bowel movement, the pain stops.  The diagnosis 
was probable irritable bowel syndrome.  

In a March 2000 letter, the veteran's treating physician, Dr. 
MAH, stated that the veteran had a history of chronic acid 
peptic disease, that the problem dated from the veteran's 
service years, and that it is reasonably likely as not due to 
conditions of the veteran's service time.

At the VA examination in April 2003 the veteran reported 
cramping in the lower abdomen with diarrhea alternating with 
constipation as well as epigastric burning and burning into 
his chest.  The examiner noted that the pain that the veteran 
had at that time was the same pain that he experienced in the 
military.  The veteran denied nausea, vomiting, melena, and 
regurgitation, but admitted to reflux.  After physical 
examination of the veteran, the examiner diagnosed 
gastroesophageal reflux disease and irritable bowel syndrome.  
The examiner opined that it was at least as likely as not 
that the veteran's gastroesophageal reflux disease and 
irritable bowel disease began while he was in the military.  
The examiner noted that the veteran denied having any 
abdominal problems prior to the military and there was 
documentation in the c-file that the veteran did have 
abdominal pain with documentation that the veteran had 
irritable bowel syndrome while he was in the military.

In August 2003, the examiner who conducted the April 2003 
examination noted, "Irritable bowel syndrome and 
gastroesophageal reflux disease are not the same 
disabilities.  Irritable bowel syndrome is characterized by a 
change in bowel habits.  Oftentimes diarrhea alternating with 
constipation.  On the other hand, gastroesophageal reflux 
disease involves the reflux or movement of stomach contents 
into the esophagus and is oftentimes characterized by burning 
in the chest.  The [veteran] is documented to have been 
evaluated while he was in the military with a full GI workup 
including cultures of the stool.  The [veteran] did report to 
me that he did have symptoms of burning in his chest similar 
to the symptoms that he reports now for gastroesophageal 
reflux disease.  The veteran is being treated with 
lansoprazole which is a treatment for gastroesophageal reflux 
disease."

Generally, the Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  However, while the 
VA examiner did not specifically link the veteran's 
esophageal reflux disease to the veteran's period of 
honorable service, and essentially relied on the veteran's 
own account of his medical history, the Board recognizes the 
veteran's service during the Vietnam era as documented by his 
receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, Distinguish Flying Cross, and Air Medal with V Device, 
and finds it likely that the veteran experienced upper 
gastrointestinal symptoms during that time and that such 
disease is consistent with the circumstances, conditions, or 
hardships of such service.

Therefore, resolving all remaining doubt in the veteran's 
favor, the Board concludes that service connection for 
gastroesophageal reflux disease is warranted. 38 U.S.C.A. § 
5107(b).

A.	Skin Condition, excluding basal cell carcinoma, 
and Fungus on Feet and Toes

The September 2003 statement of the case denied service 
connection on the basis that the evidence failed to 
affirmatively show the inception or aggravation of a skin 
condition during the veteran's active duty prior to September 
1974.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with psoriasis, bronzing 
discoloration of both upper extremities, seborrheic 
dermatitis, and a chronic foot fungal infection.  Thus, 
medical evidence of a current disability is shown by the 
evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of any skin conditions for the veteran's 
honorable service.  In fact, all the Reports of Medical 
Examinations of record from 1967 to 1970 indicate that the 
veteran's skin and feet were normal and all the Reports of 
Medical History indicate that the veteran had never had any 
skin diseases or foot trouble.  In fact, it wasn't until 
after the veteran's completion of his honorable service that 
the veteran complained of pruritus for one week of arms in 
September 1975.   

In a March 2000 letter, the veteran's treating physician, Dr. 
MAH, stated that the veteran has had longstanding problems 
with chronic skin conditions, including fungal infections of 
his feet and eczema.  Dr. MAH stated that the conditions 
dated from the veteran's service time in Vietnam and that it 
was his opinion that his skin conditions were reasonably 
likely as not due to conditions of his military service.

In a June 2000 letter, Dr. GDC, stated that the veteran had 
been under his care since August 1998 for chronic fungal 
infection in the skin and nails of both feet and that 
according to the veteran, the symptoms had been present for 
at least 20 years dating back to his service time in Vietnam.  
Dr. GDC opined that the veteran's skin and nail condition was 
reasonably likely as not due to conditions that he was 
exposed to during his military service.  

At the VA examination in April 2003 the veteran reported that 
he developed psoriasis, a bronzing of both upper extremities, 
and seborrheic dermatitis of the scalp since 1969.  The 
veteran also reported that he had no history of a foot fungus 
prior to the military and developed it during his service.  
Physical examination of the veteran demonstrated that the 
skin rash covered about 15 percent of the veteran's body, and 
the examiner noted psoriasis on both elbows and on both 
forearms, a bronzing discoloration of the skin, and 
seborrheic dermatitis on the scalp.  

The examiner opined that it was at least as likely as not 
that the veteran's skin conditions occurred while the veteran 
was in the military as the veteran reported that he had no 
bronzing of the skin or psoriasis prior to the military and 
that he was treated for the conditions during the military.  
The examiner noted that the veteran reported that he 
developed psoriasis during Vietnam and that he was treated 
with creams for it.   

With respect to psoriasis, bronzing of the skin, and foot and 
toe fungus, while the VA examiner and private physicians did 
not specifically link the veteran's skin conditions to the 
veteran's period of honorable service, and essentially relied 
on the veteran's own account of his medical history, there is 
no contrary medical opinion of record.  In addition, while 
the Board finds troubling the fact that the veteran never 
indicated a skin or foot problem on any of his Reports of 
Medical History during his honorable service or that no 
examiner during that time every noted an abnormality with the 
veteran's skin or feet, as noted above, the Board recognizes 
the veteran's service during the Vietnam and finds it likely 
that the veteran experienced psoriasis, bronzing of the skin, 
and foot and toe fungus during that time.

Therefore, resolving all remaining doubt in the veteran's 
favor, the Board concludes that service connection for 
psoriasis, bronzing discoloration of both upper extremities, 
and fungus of the feet and toes is warranted.  38 U.S.C.A. § 
5107(b).

However, with respect to seborrheic dermatitis of the scalp, 
the Board does not find that this disorder is consistent with 
the circumstances, conditions, or hardships of such the 
veteran's Vietnam service.  In addition and more importantly, 
the veteran has never mentioned this disorder in any of his 
letters or testimony as being related to his service in 
Vietnam, only psoriasis, a rash, foot fungus and leg 
irritations, and bronzing of the skin.

Therefore, the Board concludes that service connection for 
seborrheic dermatitis of the scalp is not warranted.  As the 
preponderance of the evidence is against the above claim for 
service connection for seborrheic dermatitis of the scalp, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
IV.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A.	Residuals of Back Trauma

The veteran is currently assigned a 20 percent disability 
rating for his service-connected back disability under 
provision of 38 C.F.R. § 4.71a, Diagnostic Code 5293 in 
effect prior to September 23, 2002 for intervertebral disc 
syndrome.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In this particular case, given the facts and the medical 
evidence regarding the condition of the veteran's low back 
disability, the Board finds that the a 40 percent disability 
rating is the most appropriate rating under the "old" 
criteria.

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under Diagnostic Code (DC) 5293.  Prior to September 
23, 2002, this code provided that pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warranted a 60 percent 
evaluation.   Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief warranted a 40 
percent rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warranted a 20 percent rating.  Mild 
intervertebral disc syndrome warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
changed as follows: Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
rate at 20 percent.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(as in effect prior to September 23, 2002).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or x-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45. See Deluca v. Brown, 8 Vet. App. 202 (1995).

In October 2000, the veteran presented to a private physician 
with complaints of low back pain, greater on left than right.  
The veteran reported rather constant pain with occasional 
radiation down the posterior aspect of the thighs to knee 
level.  The veteran reported being able to carry on with his 
daily activities with pain but that he wakes up at night due 
to the pain.  The veteran reported occasional tingling in the 
lower extremities.

Physical examination demonstrated no particular tenderness to 
palpation about the lumbar spine.  Ischial, trochanteric and 
sciatic notch regions were nontender bilaterally.  Range of 
motion was limited to a mild degree in all planes.  Dr. TPM 
noted that most of the veteran's discomfort was associated 
with extension.  Axial loading of the trunk in neutral 
position was nontender.  There was no focal neurologic 
deficits evident in the lower extremities, and straight leg 
raise was negative bilaterally.   

X-rays of the lumbar spine in October 2000 demonstrated some 
arthropathy changes as well as small marginal osteophytes at 
the disc spaces without destructive or erosive lesions.  The 
veteran was diagnosed with chronic low back pain without 
radiculopathy.

A January 2002 letter from Dr. RJW stated that he has 
attended the veteran since February 1990 for conservative 
chiropractic manipulation.  Dr. RJW also stated that an MRI 
study done in January 1993 confirmed disc narrowing and 
degenerative joint disease in the lumbar and lumbosacral 
areas.    

At the VA examination conducted in March 2002, the veteran 
reported morning stiffness lasting 30 to 40 minutes, 
intermittent paresthesias in the left lower leg, and low back 
pain that radiates into the posterior right thigh.  On 
physical examination, there was no postural defects noted in 
the lower lumbar spine, the veteran walked well, heel and toe 
walking was intact, and no fatigability was noted during the 
examination.  Forward flexion was limited to 85 degrees by a 
pulling sensation in the right low back upper buttock region; 
extension was 15 degrees beyond the vertical, right and left 
lateral bending 20 degrees from the vertical.  There was no 
palpable paraspinous muscle spasm of the lumbar region, 
straight leg raising was negative bilaterally, reflexes were 
2+ and symmetrical in both the legs.  There was a subjective 
decrease to pinprick over the lateral dorsum of the right 
foot and positive Tinel's, right greater than left.

X-ray examination of the lumbar spine showed mild 
degenerative changes at multiple levels but no significant 
spondylosis or disc space narrowing.  Alignment was within 
normal limits.  The veteran was diagnosed with mechanical low 
back pain without evidence of nerve root entrapment and only 
mildly degenerative changes noted on x-ray examination. 

At the VA examination conducted in April 2003, the veteran 
reported pain in the lumbar area and to the right of the 
lumbar area, numbness to the lower extremities on the 
posterior aspect of the thighs and to just below the knees, 
and weakness of the lower extremities.  The veteran reported 
the pain to be a 9 on a scale from 1 to 10 with 10 being the 
worst pain.  The veteran reported that it was a dull, 
intermittent pain.  The veteran also reported  flare-ups of 
pain that occur a couple of times per week and that the pain 
is a 9+ and that the pain lasts for 15 to 20 minutes.  The 
veteran reported that the pain is precipitated by walking and 
bending and is improved by taking ibuprofen 1200 mg.  The 
veteran denied any impairment of function when he has the low 
back pain.  The veteran admitted to some dizziness and 
erectile dysfunction associated with the lower back pain but 
denied bladder or bowel problems.

The examiner noted that the veteran was able to walk unaided 
and that he did not use any braces.  The veteran reported 
being able to walk two blocks and for 10 minutes and denied 
having any unsteadiness or any falls and that he has pain 
with walking.  The veteran reported difficulty sleeping 
because it was difficult to find a comfortable position.  The 
veteran denied any surgeries on his low back. 

On physical examination some spasm of the paralumbar 
musculature was noted, more on the right than on the left 
side.  Range of motion exercises measured actively and 
passively and using the goniometer demonstrated flexion 90 
degrees, extension 30 degrees, rotation 30 degrees 
bilaterally, side bending 35 degrees bilaterally.  After 25 
repetitions of flexion and extension of the lumbar spine, 
flexion was 90 degrees, extension 30 degrees, rotation 30 
degrees bilaterally, side bending 35 degrees bilaterally.  
Pain was reported with flexion from 30 to 90 degrees and 
throughout the entire range of motion for extension, side 
bending and rotation of the lumbar spine.  The veteran's 
motor strength while flexing and extending was +4/5.  No 
ankylosis was noted.  The veteran's sensation was intact and 
there was no atrophy noted of the extremities.  The veteran's 
straight leg raising was positive at 80 degrees bilaterally 
and his vertebral compression test was negative.

The examiner noted that the Deluca testing showed no change 
in range of motion after 25 repetitions of flexion and 
extension; however, the veteran did have pain, weakness, and 
complained of fatigue. 

Based upon the rating criteria effective prior to September 
23, 2002, a rating in excess of 20 percent for intervertebral 
disc syndrome (Diagnostic Code 5293) requires either severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief or persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief.  The evidence indicates that the veteran 
exhibits recurring attacks with intermittent relief. 

The veteran reported constant pain at the VA examination in 
2000.  At the most recent VA examination conducted in April 
2003, the veteran reported a severe dull, intermittent pain 
precipitated by walking and bending and improved by taking 
ibuprofen.  In addition, the veteran reported difficulty 
sleeping.  Physical examination demonstrated muscle spasm and 
neurological symptomotology, two of the symptoms associated 
with pronouced intervertebral disc syndrome.  Thus, the 
symptoms are significant, and the frequency and severity 
described show that they most closely approximate the 
criteria for the 40 percent rating under DC 5293.  

However, no other code would provide an additional or higher 
rating.  See 38 C.F.R. § 4.71a, DC's 5286, 5289, 5292, 5295.  
As to DC 5286 and DC 5289, there is no evidence of ankylosis.

Neither does the evidence support a rating greater than 40 
percent for under the new regulations for intervertebral disc 
syndrome. Based upon the September 23, 2002, Diagnostic Code 
5293 revisions and the September 26, 2003, revisions for the 
reclassified Diagnostic Code 5243, a rating in excess of 40 
percent under the code for intervertebral disc syndrome 
requires evidence of incapacitating episodes of a total 
duration of at least six weeks during the past 12 months or 
combined separate evaluations of the chronic orthopedic and 
neurological manifestations due to this disorder.  

The veteran has made no allegations that his low back 
condition requires bedrest prescribed by a physician, and the 
most recent examination and the reported manifestations 
reflect that there are insufficient orthopedic and/or 
neurological abnormality to support a higher rating.  
Incomplete severe paralysis with marked atrophy is rated at 
60 percent. Complete paralysis of the sciatic nerve, with 
foot dangling and dropping, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost, is rated at 80 percent.  As such, there is no 
evidence of paralysis of the sciatic nerve to such a degree 
that would allow for a higher evaluation.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.   

As noted above, the evidence of record does not show nor does 
the veteran assert that his spine is ankylosed.  Range of 
motion studies show forward flexion to 90 degrees and a 
combined range of motion of 240 degrees.  Therefore, the 
Board finds entitlement to a higher schedular rating under 
the alternative rating criteria after September 26, 2003, for 
the veteran's service-connected lumbar spine disability is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(effective from September 26, 2003).

The Board has considered whether a higher evaluation is 
warranted based on the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  However, the veteran's subjective complaints of pain, 
weakness, and fatigue are already contemplated by the 40 
percent evaluation. 

The Board notes that there is no evidence of record that the 
veteran's low back disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
low back disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

1.  Entitlement to service connection for gastroesophageal 
reflux disease is granted.

2.  Entitlement to service connection for psoriasis and 
bronzing discoloration of both upper extremities is granted.

3.  Entitlement to service connection for seborrheic 
dermatitis of the scalp is denied.

4.  Entitlement to service connection for fungus of the feet 
and toes is granted.

5.  Entitlement to an evaluation of 40 percent for residuals 
of back trauma is granted subject to the law and regulations 
governing the payment of monetary benefits.



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


